t c summary opinion united_states tax_court william j cutts petitioner v commissioner of internal revenue respondent american tank vessel inc petitioner v commissioner of internal revenue respondent docket nos 10471-01s 10472-01s filed date irvin grodsky for petitioners linda j wise for respondent beghe judge these consolidated cases were heard pursuant to sec_7463 of the internal_revenue_code in effect when the petitions were filed the decisions to be entered are 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure not reviewable by any other court and this opinion should not be cited as authority respondent determined the following deficiencies and penalties with respect to petitioners william j cutts mr cutts and american tank vessel inc atv petitioner tye deficiency sec_6662 accuracy-related_penalty mr cutt sec_12 atv dollar_figure dollar_figure big_number for convenience we refer to the tax years collectively as petitioners’ tax_year or the year after giving effect to a partial concession by respondent the issues remaining for decision are whether atv or mr cutts is entitled to deductions for expenses with respect to land and buildings known as landmark hall in excess of the amounts allowed in the notices of deficiency and whether mr cutts received constructive dividends for landmark hall expenses disallowed to atv we hold atv is entitled to deduct rent and utility expenses but not pool repair expenses for landmark hall in excess of those allowed in the notice_of_deficiency we hold mr cutts received constructive dividends for landmark hall utility expenses disallowed to atv 2respondent concedes petitioners are not liable for the sec_6662 penalty for any part of the deficiencies attributable to adjustments for_the_use_of landmark hall we hold mr cutts is entitled to deduct amounts paid for insurance mortgage interest real_estate_taxes and depreciation as rental expenses for landmark hall in excess of those allowed in the notice_of_deficiency with correlative reductions in itemized_deductions allowed for mortgage interest and real_estate_taxes in amounts to be determined in a rule computation whether petitioners are entitled to net debts from mr cutts to atv against debts from atv to mr cutts for purposes of computing imputed_income under sec_7872 we hold petitioners are entitled to net the debts and thereby fix the respective amounts of dividend and interest_income constructively realized by mr cutts and atv under sec_7872 in smaller amounts than respondent determined whether petitioners are liable for the accuracy-related_penalties under sec_6662 we hold petitioners are liable for the penalties on the portions of the deficiencies attributable to sec_7872 background some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference when the petitions were filed in these cases landmark hall located pincite government street mobile alabama served as mr cutts’s residence and atv’s principal_place_of_business on date atv was incorporated in alabama atv fabricates steel plates into storage and processing tanks including pressure vessels distillation columns paper mill digesters and wind tunnels mr cutts founded atv and has served as its president from its inception on atv’s return mr cutts was listed as an officer who own sec_45 percent of atv’s common_stock atv’s business is substantial it uses the completed- contract method_of_accounting for its fiscal_year in issue it reported gross_sales in excess of dollar_figure million and yearend retained earnings in excess of dollar_figure million mr cutts for his tax_year in issue received salary of dollar_figure from atv and net rental income of dollar_figure from atv and three rental houses during the year atv’s general office sales office and drafting and engineering activities were located in landmark hall atv has another sales office in houston texas and a construction facility in lucedale mississippi landmark hall on date mr cutts purchased landmark hall the landmark hall main house the main house is approximately years old and has three floors with big_number square feet of usable space divided approximately equally among them landmark hall also has a front yard parking areas beside and behind the main house an 800-square-foot swimming pool the pool with a privacy fence and a big_number square-foot carriage house the carriage house in back of the main house on date mr cutts and atv entered into a 5-year written lease the lease under which atv leased percent of the building space land and surrounding parking areas of landmark hall at a rental of dollar_figure per month for use as an office building by atv under the lease terms mr cutts was not required to repair the pool or furnish any utilities and atv was required to insure all buildings improvements and equipment for not less than percent of the full fair insurable restoration value with the insurance to be held in mr cutts’s name when mr cutts purchased landmark hall the carriage house was not usable because it had been damaged by hurricane frederick atv spent at least dollar_figure to renovate landmark hall including painting the main house installing central heating and air conditioning and rebuilding the carriage house in atv began to use the carriage house as an accounting office the renovation restored the main house to its status as a beautiful mid-19th century mansion which has impressed atv’s customers although the record does not disclose whether landmark hall is on the national register of historic places an easement in favor of a local land commission prohibits changes to the facade of the main house during the year atv conducted its mobile alabama office business activities in the main house and accounting activities in the carriage house it employed or people in mobile during mr cutts resided in the main house and had a reserved parking space in back of the main house mr cutts’s minor son justin cutts justin was or years old in under mr cutts’s custody agreement with his former wife justin visited mr cutts every other weekend and for month each summer mr cutts supervised justin during these visits occasionally justin had friends over for visits at landmark hall mr cutts resides on the third floor of the main house as did justin during his visits there are rooms on the third floor of the main house including a den at the back four bedrooms three bathrooms a tax office and a storage room mr cutts used the den and one bedroom for himself and another bedroom for justin they used the bathroom next to mr cutts’s room and justin also occasionally used the bathroom next to the den to enter the den mr cutts must walk through the bedroom between the den and justin’s bedroom the bedroom next to the tax office was used as a company bedroom for atv employees mr cutts and justin entered the third floor using a back entrance near mr cutts’s parking space that is separate from the front entrance used by other atv employees mr cutts conducted personal business activities and maintained related records in his atv office which is on the first floor of the main house the first and second floors of the main house contained offices for atv employees the second floor also contained a dining room and kitchen used by atv for conferences meetings and lunches mr cutts occasionally used the kitchen for limited activities such as eating a bowl of cereal mr cutts eats out for lunch and dinner except when the kitchen and dining room are used for atv’s lunch and dinner meetings according to mr cutts’s measurements the total square footage of the den mr cutts’s bedroom justin’s bedroom and the bathroom used by them i sec_860 square feet there is no evidence in the record of a floor_plan of the main house or the square footage of the individual rooms and hallways in the main house there is no evidence in the record of the time spent by mr cutts for personal_use and atv for business use of different areas of the main house atv paid all landmark hall utility expenses mr cutts paid real_estate_taxes and insurance premiums with respect to landmark hall mr cutts paid the landmark hall mortgage by having atv write the mortgage payment check which mr cutts then credited against atv’s rent obligation on its return atv deducted dollar_figure for rent paid for_the_use_of landmark hall at the rate of dollar_figure per month and claimed expenses of dollar_figure for all utility expenses and dollar_figure for repairs to the pool on schedule e supplemental income and loss of his return mr cutts reported dollar_figure in rental income from landmark hall and claimed landmark hall deductions totaling dollar_figure for the following items dollar_figure mortgage interest dollar_figure real_estate_taxes dollar_figure depreciation allowance and dollar_figure insurance respondent determined atv’s business use of landmark hall a sec_67 percent and mr cutts’s personal_use a sec_33 percent in so doing respondent determined atv could deduct dollar_figure of the dollar_figure rent expense on landmark hall dollar_figure x big_number thereby disallowing dollar_figure of the rent expense atv claimed as a deduction swimming pool all atv employees working at landmark hall were aware they could use the pool for hour each day as a fringe benefit cheryl harrington ms harrington secretary of atv who has been employed by atv since used the pool several times a week during the summer of justin used the pool during his summer visits in atv claimed a deduction of dollar_figure for the cost of repairing leaks in the pool below-market loans during petitioners’ tax_year atv and mr cutts had open-account indebtedness to each other no interest was paid_or_accrued on amounts due atv from mr cutts or on amounts due mr cutts from atv during preparation for trial atv and respondent prepared separate general ledgers the ledgers to show the respective amounts of debt between atv and mr cutts and the amount or amounts of imputed_interest under sec_7872 for petitioners’ tax_year the ledgers included a receivable from shareholder account for amounts due atv from mr cutts and a payable to shareholder account for amounts due mr cutts from atv at all relevant times mr cutts’s debt to atv exceeded atv’s debt to mr cutts on his return mr cutts did not deduct from his dollar_figure landmark hall rent income any of the debt that he owed atv or that atv owed him in atv’s ledger at the end of each month of the respective debts between atv and mr cutts are netted out and interest at the applicable_federal_rate apr is applied to the balance in respondent’s ledger the column of debt from mr cutts to atv is maintained separately from the column of debt from atv to mr cutts and interest at the apr is computed on the separate monthly balances 3there are small discrepancies in the debt amounts recorded in atv’s and respondent’s ledgers those discrepancies should be reconciled by the parties in the rule computation the amounts owed by mr cutts to atv represent personal items purchased by mr cutts with atv’s credit card and child_support payments made on his behalf by atv the amounts owed by atv to mr cutts represent atv’s monthly landmark hall rental obligations reduced by landmark hall mortgage payments made on mr cutts’s behalf by atv the total amount due mr cutts from atv increased by dollar_figure each month apparently representing the excess of atv’s rental obligations over the required_payments on the landmark hall mortgage the total amount due atv from mr cutts increased and decreased by different amounts each month as of date there are entries in the ledgers showing dollar_figure of the amount due mr cutts from atv as credited against the amount due atv from mr cutts for the entire period date - date--the tax year--there are no entries in the ledgers making any other credit transfers between the two accounts discussion issue atv’s right to landmark hall expense deductions and mr cutts’s exposure to constructive dividends from atv petitioners argue that even if mr cutts were allocated more than percent personal_use of landmark hall mr cutts would not have rent or dividend income to the extent the dollar_figure annual rent paid_by atv for_the_use_of percent of landmark hall was less than fair market rent there is no evidence in the record of what the fair_market_value or fair market rent of landmark hall would have been during petitioners’ tax_year other than unsupported assertions that the rent payable under the lease was less than fair market rent the allocation in the lease under which atv purported to lease percent of the landmark hall property from mr cutts for its business use was in accordance petitioners asserted with an allocation that had been arrived at and approved in the audits of prior years’ returns by the internal_revenue_service irs we decide this issue on the facts in the record regarding use of landmark hall during the tax_year at issue although respondent’s revenue agents in prior year audits may have allocated mr cutts a lesser percentage of landmark hall for personal_use than respondent determined for the tax_year we do not find the prior year audits relevant or persuasive to show how landmark hall was actually used during the tax_year we disregard the results of the prior year audits in their entirety we assume the allocation of atv’s dollar_figure rent payments between rent and dividends has no tax consequence to mr cutts for his tax_year there is an ambiguity or oversight in the statutory notice that we did not discover until after the briefing schedule had been completed if as the lease provides the dollar_figure annual rent was paid for_the_use_of percent of landmark hall then atv and mr cutts necessarily assumed and agreed the rental value of the property was dollar_figure per year dollar_figure respondent allowed atv to deduct only dollar_figure of atv’s dollar_figure landmark hall rent expense dollar_figure x big_number thereby disallowing dollar_figure of the rent expense in so doing respondent failed to account for the percent of landmark hall allocated to mr cutts’s personal_use under the terms of the lease if we had upheld respondent’s determination of percent personal_use by mr cutts atv would have been entitled to a rent deduction of dollar_figure dollar_figure x and the disallowed rent deduction would have been dollar_figure dollar_figure - dollar_figure we direct the parties to account for the percent of landmark hall not leased and used by atv which has a rental value of dollar_figure dollar_figure - dollar_figure under the terms of the lease in the rule computation in accordance with our holding on issue in this case as discussed below petitioners argue mr cutts should be allocated percent of landmark hall for personal_use of four rooms on the third floor including justin’s personal bedroom the den his own bedroom and one bathroom that according to mr cutts’s measurements occupy square feet out of big_number square feet for the main house and carriage house respondent argues mr cutts should be allocated a minimum of percent of landmark hall for his overall personal_use of the whole third floor and the kitchen respondent does not include the carriage house as part of the allocation because it was not available for use at the time of execution of the lease the parties disagree whether to allocate the pool to mr cutts for personal_use so that atv’s payment of the pool repair expense is a dividend to mr cutts petitioners bear the burden of proving their entitlement to business_expense deductions rule a 290_us_111 sec_7491 does not shift the burden_of_proof to the commissioner petitioners have neither alleged sec_7491 applies nor established their compliance with the requirements of sec_7491 and b to substantiate items maintain required records and cooperate fully with the commissioner’s reasonable requests see sec_7491 see also 121_tc_273 to determine petitioners’ income and allowable deductions for use of landmark hall we first allocate the use of landmark hall between atv’s business use and mr cutts’s personal_use where a facility serves both business and personal purposes an allocation must be made by comparing the space and or time devoted to business use with total use 55_tc_94 eden v commissioner tcmemo_1987_101 the primary purpose criterion governing the deductibility of expenditures related to both business and personal purposes applies only to cases in which the secondary purpose is merely incidental and relatively insignificant intl artists ltd v commissioner supra pincite 32_tc_947 affd 283_f2d_865 5th cir where only less precise measurements can be made the allocation is made on the basis of an evaluation of the total circumstances intl artists ltd v commissioner supra we include the carriage house in our allocation because during petitioners’ tax_year atv used the carriage house as office space for its employees we also include the 800-square foot pool as part of our allocation the carriage house main house and pool occupy big_number square feet all atv employees working at landmark hall were aware they were permitted to use the pool hour each day and ms harrington did in fact use the pool several times per week in any use by justin during his 1-month stay each summer and his weekend visits was incidental and not substantial compared to allowable use by atv employees we allocate the pool to atv for use as an entertainment_facility see sec_274 sec_1_274-2 income_tax regs mr cutts conceded justin occasionally used another bathroom on the third floor near the den because a or 8-year-old boy would probably use the first bathroom available and given justin’s extended stay during the summer and weekend visits it is likely he used this bathroom more than any atv employees we allocate the bathroom on the third floor near the den to mr cutts for his personal_use we allocate the bedroom between the den and justin’s room to mr cutts for personal_use this bedroom was an integral part of mr cutt’s personal space that he and justin had to walk through to enter the den mr cutts lived by himself he was not married during the year and the only child who lived with him--over the summer and on the weekends--was justin mr cutts used his own office and den to handle his personal business and entertainment we see no reason why mr cutts would use a third bathroom or any other rooms on the third floor for his personal_use we allocate the tax office the storage room the company bedroom and the third bathroom on the third floor to atv for business use unless all atv employees always ate lunch outside landmark hall it is highly likely atv employees had access to the kitchen for purposes of storing or making lunches atv also likely used the kitchen to prepare food and beverages for meetings mr cutts ate out for lunch and dinner his use of the kitchen occasionally to eat a bowl of cereal was incidental and insubstantial we allocate the kitchen to atv for business use mr cutts’s use of his office on the first floor of the main house for personal business and investment work was incidental and insubstantial in relation to mr cutts’s predominant use of the office to fulfill his duties as president of atv we allocate mr cutts’s first floor office to atv for business use we also find the entire first floor and second floor including the kitchen and dining room were used by atv for business use and allocate both floors to atv according to mr cutts’s measurements the four rooms originally claimed by him for his personal_use not including the additional bathroom and bedroom near the den that we allocated to mr cutts occupy only square feet out of big_number square feet on the third floor we find it incredible that the other six rooms on the third floor occupy more than times the space of the four rooms originally claimed by mr cutts petitioners’ position becomes completely untenable when we take account of the additional two rooms allocated to mr cutts inasmuch as the record evidence lacks a floor_plan of the main house or measurements of any of the other rooms on the third floor we estimate applying 39_f2d_540 2d cir the space mr cutts used on the third floor mr cutts used of the rooms on the third floor because two of those rooms were bathrooms that were much smaller than the other rooms we estimate mr cutts used percent of the third floor which constitutes roughly big_number square feet dollar_figure x big_number rounding up we allocate percent of the main house carriage house and pool to mr cutts for his personal_use big_number square feet big_number total square feet and the remaining percent to atv for business use neither party addressed atv’s payment of rent for_the_use_of the parking area and driveway beside and behind the main house there is no record evidence of the square footage of the parking area and driveway unless atv employees carpooled to work in it is fair to assume all or almost all of the employees drove their own cars to work requiring at least parking spaces plus the reserved spot for mr cutts under sec_132 the dollar limit for qualified_parking was dollar_figure in and dollar_figure in see revproc_95_53 sec_3 1995_2_cb_445 revproc_96_59 sec_3 1996_2_cb_392 in absence of record evidence of the going monthly rate during for outdoor parking spaces or for an outdoor parking lot for cars in mobile alabama we estimate bearing heavily against petitioners whose inexactitude is of their own making the fair market rent for the parking area and driveway at landmark hall see cohan v commissioner supra using the qualified_parking limits under sec_132 and taking account of the lower cost of living in mobile alabama and the likelihood that the rent a landowner would charge a parking lot 4for the fourth quarter of mobile ala had a cost- of-living index of which is points below the national average of see low cost living in mobile the view--a monthly business publication for the members of the mobile area chamber of commerce vol xxx no pincite date operator would be no more than percent of the aggregate retail rental value of the individual parking spaces we estimate the fair market rent of the parking area and driveway was dollar_figure per month including dollar_figure for mr cutts’s reserved space for a total of dollar_figure for atv’s tax_year dollar_figure x the parking area constitute sec_15 percent of landmark hall dollar_figure dollar_figure percent of which is allocated to mr cutts for personal parking dollar_figure x dollar_figure and percent to atv for business parking of the remaining percent of landmark hall for the main house carriage house and pool percent - percent atv used percent for business use which constitute sec_73 percent of landmark hall dollar_figure x adding atv’s business use of the parking area to its business use of the main house carriage house and pool we find atv used percent of landmark hall percent percent mr cutts used the remaining percent of landmark hall for personal_use the parties did not address the significance of the picturesque front yard and facade because atv derived the predominant benefit from landmark hall including the front yard and facade as a beautiful mid-19th century mansion that impressed its customers we allocate to atv an additional percent of the property for use of the front yard and facade taking into account all aspects of landmark hall we allocate to atv and mr cutt sec_89 percent and percent of landmark hall respectively sec_274 generally disallows a deduction for entertainment_expenses that are not directly related to or associated with the active_conduct_of_a_trade_or_business sec_274 disallows a deduction under sec_162 or sec_212 for entertainment_expenses unless the taxpayer substantiates each element of an expenditure or use of property by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement under sec_274 which applies to the costs of a swimming pool taxpayers can deduct expenses for recreational social or similar activities including facilities therefor primarily for the benefit of employees provided there is no discrimination in favor of officers shareholders or other owners or highly compensated employees sec_274 sec_1_274-2 income_tax regs the pool was simply used for employee entertainment and was not directly related to or associated with atv’s trade_or_business even if the pool satisfies the proviso under sec_274 atv did not provide any records or documents to substantiate use of the pool by employees other than officers shareholders or other owners or highly compensated employees ms harrington was an officer of atv and there is no information in the record to show she was not a highly_compensated_employee in although we allocate the pool to atv for entertainment use we hold atv is not entitled to deduct the pool repair expenses because of its failure to maintain the proper records we hold atv’s payment of percent of the utilities is a constructive_dividend to mr cutts to the extent of percent thereof allocable to mr cutts’s personal_use if shareholders use corporation-owned property for personal purposes they will be charged with additional distributions from the corporation taxable to them as constructive_dividend income if the corporation has sufficient earnings_and_profits see 621_f2d_731 5th cir 88_tc_63 affd 894_f2d_1072 9th cir we hold atv is entitled to deduct percent of the landmark hall utilities expense as attributable to its business use of the property the corporation will not be allowed to deduct costs of maintaining property allocable to its shareholders’ personal_use of such property see 316_f2d_701 1st cir melvin v commissioner supra the amount of atv’s disallowed pool repair expense is not a constructive_dividend to mr cutts because we allocated the pool to atv for entertainment use for the primary benefit of its employees rather than for the primary benefit of mr cutts or any of atv’s other shareholders see united aniline co v commissioner supra melvin v commissioner supra we allocate to atv and mr cutt sec_89 percent and percent of the whole of landmark hall respectively in accordance with our instruction supra p the amount of atv’s disallowed rent deduction is not dollar_figure dollar_figure x but dollar_figure dollar_figure x dollar_figure - dollar_figure x we hold atv is entitled to deduct dollar_figure of landmark hall rent dollar_figure - dollar_figure we hold mr cutts is entitled to deduct schedule e expenses for percent of insurance mortgage interest real_estate_taxes and depreciation for landmark hall a rule computation is necessary to adjust mr cutts’s allowable itemized_deductions to take our allocation into account issue whether the cross-debts between petitioners should be netted for purposes of applying sec_7872 respondent and petitioners agree that the debts between atv and mr cutts should be treated as loans with below-market 5although under the lease terms atv was required to purchase insurance for landmark hall respondent conceded in the statutory notice that mr cutts is entitled to deduct landmark hall insurance as a rental property expense up to the amount of atv’s allocation of landmark hall 6respondent conceded in the statutory notice that mr cutts is entitled to deduct landmark hall mortgage interest as a rental property expense up to the amount of atv’s allocation of landmark hall interest rates to which sec_7872 applies respondent argues mr cutts’s debts to atv and atv’s debts to mr cutts should be treated as separate loans for purposes of applying sec_7872 petitioners argue the debts mr cutts owed atv should be netted against the debts atv owed mr cutts we agree with petitioners and hold they are entitled to net the debts because the netting question is an issue of first impression under sec_7872 we dropped the ball in allowing this case to retain its designation as a small_tax_case under sec_7463 and title xvii of the court’s rules through our inadvertence and respondent’s failure to object see h conf rept pincite 1998_3_cb_747 we failed to exercise our power prior to trial to remove the small_tax_case designation under rule c even though our opinion is not precedential and should not be cited as authority we provide a thorough analysis by virtue of the principle of 333_us_591 our decision may affect other tax years of petitioners sec_7872 concerns the income_tax consequences of below- market or interest-free loans between a corporation and any 7petitioners do not dispute respondent’s determination that atv has imputed_interest income under sec_7872 for interest-free loans to stockholder-vice president max angerholzer 8in view of the relatively small amounts of taxes and penalties in issue for the tax_year we are otherwise at a loss to understand the parties’ failure to settle these cases of its shareholders sec_7872 c c we described the general effect of sec_7872 in 108_tc_100 as follows sec_7872 recharacterizes a below-market_loan as an arm’s-length transaction in which the lender made a loan to the borrower in exchange for a note requiring the payment of interest at a statutory rate as a result the parties are treated as if the lender made a transfer of funds to the borrower and the borrower used these funds to pay interest to the lender the transfer to the borrower is treated as a gift dividend contribution of capital payment of compensation or other payment depending on the substance of the transaction the interest payment is included in the lender’s income and generally may be deducted by the borrower see h conf rept pincite 1984_3_cb_1 the forgone_interest on a loan by a corporation to its shareholder is treated as a distribution to the shareholder and generally taxed as a dividend id pincite sec_61 sec_301 h conf rept 1984_3_cb_267 the forgone_interest on a loan by a shareholder to a corporation is treated as a capital_contribution sec_1 d proposed income_tax regs fed reg date see also kta-tator inc v commissioner supra pincite the transfer to the borrower is treated as a contribution of capital depending on the substance of the transaction under sec_1 a proposed income_tax regs fed reg date each extension or sic credit or transfer of money by a lender to a borrower is treated as a separate loan the subject of netting cross-loans by parties whose loan debt relationships are covered by sec_7872 is not addressed by the statute the conference_report or other legislative_history or by the proposed_regulations or their preamble we address the question in three steps first we consider the local law governing the cross-loans second we consider the subject in light of federal tax principles and third for purposes of completeness we refer to authorities in other contexts in which netting has been addressed because petitioners were alabama residents and the loans were made in alabama we apply alabama law to determine whether the overlapping advances should be netted or treated separately under local law see 472_us_713 lefrak v commissioner tcmemo_1993_526 in norris v commercial natl bank so ala the supreme court of alabama cited washington v 9while proposed_regulations do constitute ‘a body of informed judgment which courts may draw on for guidance’ 108_tc_100 quoting 694_f2d_556 ndollar_figure 9th cir affg 77_tc_104 we accord them no more weight than a litigation position id pincite 54_tc_1233 timberlake ala a case between individuals for the general proposition that when parties have cross-demands against each other the real indebtedness is the excess of one debt over the other this rule_of setoff is most often applied in the bank depositor context to hold that the bank is entitled when its loan to the depositor matures to apply the amount in the depositor’s bank account to the 967_f2d_505 11th cir applying alabama law rainsville bank v willingham so 2d ala norris v commercial natl bank supra for the setoff to be valid the cross-demands must be mutual that is due from one party to the other in the same right in re patterson supra pincite 635_f2d_508 5th cir king v porter so ala whether the cross-demands are mutual is an issue of alabama local law which requires that the cross-demands are mature at the time of setoff and are between parties of like capacity in re patterson supra mutuality of obligation was present between atv and mr cutts at all relevant times there is no evidence in the record the loans had a definite maturity_date or that loans to one party would mature before loans to the other which suggests the cross- loans were payable in full at any time on demand of either atv or mr cutts see sec_7872 kta-tator inc v commissioner supra pincite we conclude under alabama law that open-account debts from mr cutts to atv would be netted against open-account debts from atv to mr cuttsdollar_figure we now turn to the federal_income_tax treatment of the debts under sec_7872 under sec_7872 any forgone_interest attributable to periods during any calendar_year are to be treated as transferred and retransferred on the last day of such calendar_year however the parties conceded through their arguments and the ledgers that for purposes of this case interest should be imputed and treated as payable at the end of each month rather than at the end of the calendar_year in the interests of judicial economy we accept the parties’ concession of law see 105_tc_436 in kta-tator inc v commissioner supra we agreed with the commissioner and held that each of a series of advances under a line of credit was a separate loan on which imputed_interest began to accrue under sec_7872 on each advance as it was made for authoritative guidance to support our holding we turned to the conference_report to the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 which states ‘any transfer 10under alabama tax law gross_income includes interest or other income determined in accordance with sec_7872 ala code sec alabama law does not specifically address whether cross-loans should be netted for purposes of applying sec_7872 or the correlative provision of the alabama tax law of money that provides the transferor with a right to repayment may be a loan ’ kta-tator inc v commissioner t c pincite quoting h conf rept supra pincite c b vol pincite kta-tator inc is distinguishable from this case and does not address whether overlapping loans should be netted kta- tator inc did not involve overlapping open accounts rather it dealt with a timing issue ie whether a series of advances under a line of credit will be considered one loan or a series of separate loans for purposes of sec_7872 because neither sec_7872 nor the conference_report provides authoritative guidance on this issue and the proposed_regulations do not address this issue we turn to other areas of federal tax law for authority on the subject of netting open account balances between debtor and creditor the incidence of taxation depends upon the substance of the transaction 324_us_331 399_f2d_143 5th cir revg 272_fsupp_10 n d ala resort to substance is not a right reserved for the commissioner’s exclusive benefit--to use or not to use--depending on the amount of the tax to be realized 294_f2d_750 5th cir revg 31_tc_918 see also 99_tc_561 the taxpayer too has a right to assert the priority of substance --at least in a case where his tax reporting and actions show an honest and consistent respect for the substance of a transaction estate of weinert v commissioner supra pincite the taxpayer’s right to assert the primacy of substance over form is the law of the fifth circuit that is binding precedent in the eleventh circuit to which this case would be appealable if it were not a small_tax_case see 283_f3d_1258 n 11th cir affg 115_tc_376 dollar_figure we examine the particular transactions at issue to determine whether the form used by atv and mr cutts reflects the substance of what was accomplished united_states v ingalls supra addressed the setoff question in a pre- sec_7872 context the question in ingalls was whether the compromise of an employment contract claim was legally effective to defer income over the compromise period the taxpayer was a shareholder in a family-owned_corporation the taxpayer had borrowed heavily from the corporation prior to entering into a long-term employment contract with the corporation the shareholders got into a dispute over the validity of the employment contract and the amount of debt the because any appeal in this case if it were permissible would lie to the court_of_appeals for the eleventh circuit we follow the precedent established in that circuit see 54_tc_742 affd 445_f2d_985 10th cir taxpayer owed the corporation negotiations between the opposing factions culminated in a settlement agreement in ingalls the court_of_appeals for the fifth circuit described the agreement as follows under its terms the company purchased the employment contract for dollar_figure payable in equal installments of dollar_figure on february 1st of the ten next succeeding years and in turn taxpayer agreed to pay off his outstanding indebtedness to the company of dollar_figure in equal installments of dollar_figure on february 1st of the ten next succeeding years the only security for the new note being taxpayer’s promise to pay and the following provision taxpayer further agrees that so long as any part of said indebtedness or any interest thereon remains unpaid the company may make the payments hereinabove agreed to be paid to him by currently crediting said indebtedness with such payments as they accrue id pincite on the basis of this agreement the court_of_appeals in ingalls held reversing the district_court that in substance the disputed employment contract claim was compromised by a discharge_of_indebtedness the taxpayer was held to be in receipt of income equal to the discharged indebtedness in the year of compromise the court_of_appeals in ingalls recognized that mutual debts do not automatically cancel each other but equity would effectuate a setoff of mutual debts where ‘one debt was contracted on the credit of the other ’ id pincite quoting simmons v williams ala the court_of_appeals in ingalls stated that under these circumstances-- the formality of pleading the set-off would be the only barrier to cancellation of mutual debts contracted on the credit of each other the agreement here eliminates even the formality of having to plead the set-off since by contract the parties agree that if the taxpayer fails to pay the company the company is authorized to effect a private set-off by making the bookkeeping entry mentioned above the agreement speaks for itself and makes clear that the taxpayer had to perform no additional act for the debt to be discharged id pincite the court_of_appeals in ingalls concluded there was no nontax business_purpose for the installment aspect of the contract compromise even though the corporation had a nontax purpose in reaching the general settlement ingalls is an example of the taxpayer’s use of form to attempt to avoid taxes we disagree with respondent that petitioners’ netting the loans is an attempt to disavow the form of the loan transactions to avoid taxesdollar_figure the form of petitioners’ transactions is not dispositive to the issue in this case although netting the loans may save taxes there is an important nontax business purposes for petitioners’ loan transactions the two open running accounts were set up to keep track of everyday business transactions and for commonsense efficiency reasons mr cutts was due rent from atv mr cutt sec_12even with our generous briefing schedule respondent failed to address in his reply brief petitioners’ citation of 399_f2d_143 5th cir because ingalls is distinguishable from the case at hand we find that respondent did not concede any argument supported by ingalls made personal purchases using the atv company credit card instead of exchanging checks petitioners simply deducted mr cutts’s personal purchases from the rent payment obligation and had atv pay mr cutts’s other obligations such as child_support and landmark hall mortgage payment obligations given respondent’s argument in favor of substance over form in the proposed_regulations it ill behooves respondent to rely on substance where it suits him and to rely on formalisms when respondent does not like the result of giving effect to substance contrary to respondent’s argument we see no reason why netting would necessarily increase complexity for business and tax planners respondent argues netting a term_loan against a demand_loan would frustrate and complicate enforcement of sec_7872 we do not have a term_loan overlapping a demand_loan because both sets of loans between petitioners are demand loans even if our decision in this case had precedential authority our decision would not govern the situation where a term and demand_loan overlap see in re patterson f 2d pincite our holding in favor of netting conforms with results in other contexts where netting of mutual debts has been addressed for federal tax purposes a zero net interest rate is applied to overlapping periods of mutual indebtedness between a taxpayer and the irs ie annual netting and global interest_netting see fnma v united_states 56_fedclaims_228 revproc_94_ 1994_2_cb_774 petitioners are entitled to net the debts and thereby fix the dividend and interest_income respectively realized by mr cutts and atv under sec_7872 in amounts smaller than those determined by respondent the result of our decision to net the debts is that under sec_7872 atv is considered to have made nondeductible dividend distributions to mr cutts during each month of his calendar_year in the amount of the forgone_interest on the net outstanding balance of each month’s debts mr cutts is treated as having retransferred the forgone_interest to atv during each month of atv’s tax_year ended date thereby giving atv interest_income for each month of its tax yeardollar_figure mr cutts is not entitled to deduct the portion of constructive interest payments allocable to personal purchases for the company credit card and atv’s payment of his child_support see sec_163 mr cutts made payments on the landmark hall mortgage by having atv write the mortgage payment 13mr cutts is not treated as receiving dividend income for his tax_year from loans made by atv during the months ended date atv is not treated as receiving interest_income for its tax_year ended date from its loans made to mr cutts during the months ended date those periods are not before us checks which mr cutts then credited against atv’s rent obligation mr cutts is entitled to deduct the portion of constructive interest payments allocable to atv’s payments on the landmark hall mortgage to the extent allowable under sec_163 which is to be determined in the rule computation because there are no net amounts of interest due from atv to mr cutts we have no occasion to consider correlative questions of interest deductibility by atv issue whether petitioners are liable for the sec_6662 accuracy-related_penalty for the tax_year respondent concedes petitioners are not liable for any penalty with respect to any adjustments relative to the use of landmark halldollar_figure the issue remains whether petitioners are liable for the sec_6662 accuracy-related_penalty for adjustments relative to unreported interest under sec_7872 sec_6662 imposes a penalty of percent on underpayments of tax attributable to negligence or disregard of the rules or regulations petitioners can avoid this penalty if they made a reasonable attempt to comply with the provisions of the internal_revenue_code and they were not careless reckless or in intentional disregard of rules or regulations see sec_6662 942_f2d_444 7th cir 14in his brief respondent conceded the accuracy-related_penalty for all expenses claimed by atv relative to landmark hall including the pool repair expense affg 94_tc_96 drum v commissioner tcmemo_1994_433 affd 61_f3d_910 9th cir the commissioner has the burden of producing sufficient evidence indicating it is appropriate to impose the sec_6662 penalty or addition_to_tax sec_7491 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect higbee v commissioner supra pincite the taxpayer also bears the burden_of_proof with regard to issues of reasonable_cause id pincite respondent satisfied his burden of production by introducing petitioners’ returns and atv’s ledger showing that neither petitioner reported income or deductions under sec_7872 as a result of the debts even though petitioners concede sec_7872 applies to the net amount of the debts petitioners did not explain or justify why they did not net the debts and report income under sec_7872 for the tax sec_7491 is effective for court proceedings arising in connection with examinations commencing after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_726 the notices are dated date the parties have not informed us whether the examination commenced on or before date and neither party addressed this issue because mr cutts’s return was filed on date and atv’s return was filed on date it is obvious that the examinations of petitioners’ returns commenced after date year there is no evidence petitioners attempted to comply with sec_7872 we find petitioners were negligent in not reporting income from the net debts between mr cutts and atv as giving rise to loans with below-market rates to which sec_7872 applies we hold petitioners liable for sec_6662 accuracy-related_penalties for their tax_year in reduced amounts to be determined in the rule computation to give effect to the foregoing decisions will be entered under rule
